DETAILED ACTION
This Action is responsive to the communication filed on 02/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isono (US 2019/0123247). 

Regarding claim 1, Isono (see, e.g., FIG. 6A) discloses a semiconductor device comprising: 
a semiconductor chip 41 provided inside with a p-n junction (Para 0094);
an opaque sealing resin 31 covering a surface of the semiconductor chip 41 (Para 0048, Para 0080); and
a functional region 50 arranged between the semiconductor chip 41 and the sealing resin 31 and configured to prevent a light e.g., ultraviolet light from reaching the 31, the light e.g., ultraviolet light being generated when a forward current flows through the p-n junction and having a particular wavelength e.g., wavelength of ultraviolet light causing deterioration of the sealing resin 31 (Para 0094, Para 0101).

Regarding claim 2, Isono (see, e.g., FIG. 6A) teaches that the functional region 50 includes a functional insulating film e.g., resin having an insulating property and arranged between the semiconductor chip 41 and the sealing resin 31 (Para 0104).

Regarding claim 7, Isono (see, e.g., FIG. 6A) teaches that the functional insulating film e.g., resin includes a reflective particle e.g., light scattering particles including a substance e.g., titanium oxide that reflects the light e.g., ultraviolet light having the particular wavelength e.g., wavelength of ultraviolet light at least on a surface of the reflective particle e.g., light scattering particles (Para 0104).

Allowable Subject Matter
Claims 3-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that Isono fails to teach a functional region arranged between the semiconductor chip and the sealing resin and configured to prevent a light from reaching the sealing resin, the light being generated when a forward current flows through the p-n junction and having a particular wavelength causing 
Examiner responds:
Isono teaches a functional region 50 arranged between the semiconductor chip 41 and the sealing resin 31 and configured to prevent a light e.g., ultraviolet light from reaching the sealing resin 31. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Remarks
Hyun (US 2019/0049760) teaches that a light-emitting device (LED) is a p-n junction diode having a characteristic in which electric energy is converted into light energy, may be produced by a compound semiconductor of Group III and Group V elements or the like on the periodic table, and may represent various colors by adjusting a composition ratio of a compound semiconductor. (Para 0002-Para 0005).
Lee (US 2016/0033715; see, e.g., FIG. 1, FIG. 3) teaches that a light emitting diode having a laminated compound semiconductor structure having p-n junction structure may include a n-type semiconductor layer, a p-type semiconductor layer, and an active layer provided between the n-type semiconductor layer and the p-type semiconductor layer. When a forward electric field is applied to the n-type and p-type semiconductor layers, the light emitting diode may generate a light by a phenomenon in which electrons and holes are injected into the active layer provided between the n-type and p-type semiconductor layers and the injected electrons and holes emit a light by the recombination of the electrons and the holes. (Para 0072-Para 0074).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817